Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 and 12/01/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 1 and 11 have been amended. Claims 2, 3, 9, 10, 12, 13, 19, and 20 have been canceled. Claims 1, 4-8, 11, and 14-18 are pending.

Response to Arguments
Applicant's arguments filed 12/23/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that under prong one, the claims do not recite a judicial exception. Specifically, that the claims do not recite any of the certain methods of organizing human activity enumerated in the 2019 PEG and cannot be practically performed in the human mind, giving the example that amended claim 1 recites a combination including the elements of now-cancelled dependent claim 3 reciting "upon comparing the order identifier with the container identifier after the second sortation process; -3-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000 determining that there is a mismatch between the order identifier and the container identifier; detecting that an exception event has occurred in the second sortation process based on the comparison and the mismatch, etc. Further, the claim limitations correspond to certain methods of organizing human activity (following rules or instructions), i.e. sending an indication to re-sort notification once an exception event occurs or is triggered, and also following rules or instructions as it related to the sortation process. The limitation of setting of an alarm (basically a notification) once the indication to re-sort is sent, does not take the claim out of the mental processes and certain methods of organizing human activity subgrouping. The claim recites an abstract idea.
 Applicant argues that the elements of amended claim 1 cannot practically be performed in the human mind. For example, human beings cannot "send to at least one user-device, an indication to re-sort one or more item of the plurality of items based on claims can recite a mental process even if they are claimed as being performed on a computer (MPEP 2106.04(a)(2)).  If the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, in these situations, the claim is considered to recite a mental process. In the Applicant’s application, the indication to resort and notification (alarm) is merely being performed via a computer (user-device). Therefore, the amended limitation does not take the claim out of the mental processes subgrouping.
Applicant argues that the claim integrates the abstract idea into a practical application by providing improvements to a computer function. Applicant asserts that the improvements to a computer function is "access[ing], stor[ing], updat[ing] or modif[ying] in one or more databases connected to system 100" an "association between item 208, order identifier 305, container 350, container identifier 355, and identification of worker 301 assigned for sorting of item 208" and using a "mapping table [that] may be updated automatically in real time when worker 301 scans an order identifier and a container 305 in which items are being sorted using user interface device 302 to "notif[y] in real time that a miss-sort error has occurred." (Remarks, pg. 
Applicant argues that under step 2B, the claims amount to "significantly more" than the abstract idea. Applicant cited to the Office Action “the additional elements amount to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.”, and argues that “here the Office failed to consider Applicant's claims as a whole.” Examiner disagrees. When responding to an argument or an analysis, the entire argument should be taken, and not a sentence from that that section. The Office Action dated 09/09/2021 performed a full 2B analysis in which the additional elements when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea, showing that the additional; elements were viewed/analyzed as an ordered combination with the claim limitations. The claim is not patent eligible.
Applicant’s arguments with respect to the 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [00152] recites “In some embodiments, worker 301 may place item 208 in the designated but scan the next order identifier instead of scanning the container identifier in which the item 208 is place.” It appears that a word, i.e. location, or container, etc. is missing between “designated” and “but scan”. It is unclear where the worker is placing the item. Further, “place” should be “placed. Also, [00152] recites “In some embodiments, worker 301 may scan item 208 associated with a pervious order identifier instead of order identifier 305. In this case a mismatch between order identifier 305 and container identifier 355 may be detected.” “Pervious” should be “previous”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation of “setting of an alarm, via the at least one user-device, when the indication is received by the at least one user-device.” It is unclear whether the Applicant means the actual setting of an alarm occurs via a user device once the indication is received, or if the Applicant means setting “off” an alarm (i.e, triggering an alarm or alert) via the user device once the indication is received. For purposes of examination, Examiner is interpreting that the Applicant means setting off an alarm via the user device once the indication is received. 
Dependent claims 4-8 and 15-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 4-8 recite a system (i.e. machine) and claims 11 and 14-18 recite a method (i.e. process). Therefore claims 1, 4-8, 11, and 14-18 fall within one of the four statutory categories of invention. 
Independent claims 1 and 11 recite the limitations of  generating an order identifier based on a received customer order, the order comprising a plurality of items, wherein the plurality of items comprise items for urgent delivery and items for normal delivery;  determining a promised delivery time for each item of the plurality of items, based on whether the item is for urgent delivery or for normal delivery, wherein determining the promised delivery time for each item of the plurality of items further comprises determining a network-wide expected demand for each item of the plurality of items; associating each item of the customer order with the order identifier; determining, based on the order identifier and the promised delivery time for each item, a storage container associated with each item, a container identifier associated with each container and a delivery route; storing, in a mapping table, an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier and the promised delivery time for each item; -2-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000sending a first indication to begin a first sortation process to sort one or more items of the plurality of items based on the mapping; sorting the one or more of item of the plurality of items based on the first indication; receiving a first input related to a status of the first sortation sending a second indication to sort, using a second sortation process, each sorted item based on the delivery route, without regard to the status of the first sortation process; receiving a second input related to a status of the second sortation process; receiving a third input comprising information associated with at least one of the order identifier or the container identifier; correlating the order identifier to the container identifier using the mapping table, wherein the mapping table comprises a list of each item of the plurality of items of the customer order mapped with the container identifier based on the order identifier; comparing the order identifier with the container identifier after the second sortation process; -3-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000 determining that there is a mismatch between the order identifier and the container identifier; detecting that an exception event has occurred in the second sortation process based on the comparison and the mismatch, wherein the exception event is triggered upon detecting: receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier, wherein the unrelated container identifier excludes an item associated with the invoice identifier; upon triggering the exception event: sending an indication to re-sort one or more item of the plurality of items based on the detected mismatch between the order identifier and the container identifier; and setting of[f] an alarm when the indication is received. The limitations are directed to package delivery and sortation, and corresponds to mental processes (observation, evaluation, judgment, and opinion), i.e. comparing the order identifier with the container identifier after the second sortation process; -3-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000 determining that there is a mismatch between the order identifier and the container identifier; detecting that an exception event has occurred in the second sortation process based on the comparison and the mismatch, etc. Further, the claim limitations correspond to certain 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of memory storage for storing computer executable instruction (claim 1); one or more processors configured to execute the stored instructions (claim 1); and a user-device. The additional elements listed amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 4 and 14 recite the limitations of sending information associated with the detected exception event to a display device separate from the at least one user-devices for display. The limitation is further directed to the abstract idea. The claims also recite the additional elements of the processor, user-device(s), and a display. The additional elements amount to “apply it” or mere instructions to apply the exception using a computer and linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination.
Claims 7 and 17 recite the limitations of sending information associated with the updated status to a display device separate from the at least one user-devices for display. The limitation simply includes additional information that further limits the abstract idea. The claims also recites the additional elements of a display device, user-devices, and processor. The display device amounts to apply it and linking the judicial exception to a particular field of use. The remaining additional elements amounts to apply it. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination.
Dependent claims 5, 6, 8, 15, 16, and 18 are also rejected under 35 U.S.C. 101 due to their dependency on the rejected claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2016/0114976) in view of Rotmam (2018/0315002) further in view of Lee (US 8,494,975) further in view of Gil (2018/0311704).

Claim 1: Gupta discloses: A computer-implemented system for sorting a package, comprising memory storage for storing computer-executable instruction; (Gupta ¶0131 disclosing memory and computer readable storage medium for storing executable instructions) 
and one or more processors configured to execute the stored instructions to: (Gupta ¶0062 disclosing computer-executable instructions executed by one or more processors; ¶0130 disclosing computer-executable instructions executed by one or more processors)
associate each item of the customer order with the order identifier; (Gupta ¶0024 disclosing a shipment set which refers to multiple items of a customer’s order or all items of a customer’s order; ¶0025 disclosing the barcode or identifier of the picked item being scanned as it is placed into the delivery container)
send, to at least one user-device, a first indication to begin a first sortation process to sort one or more items of the plurality of items based on the mapping; sort final delivery at a pickup location within  geographic region; it is determined whether the identified pickup locations also have available transfer space; ¶0030 disclosing the shipping sets may be picked into a transfer container instead of delivery container when not scheduled for final delivery at the pickup location)
receive, from at least one user-device, a first input related to a status of the first sortation process; (Gupta ¶0093 disclosing that as a part of consolidating items into a delivery container, an image capture device that contains the delivery container in which consolidation occurs may be used to confirm and record the consolidation of items unto the existing delivery container; ¶0048 disclosing a presence detection sensors being utilized when placing items, delivery containers, and/or transfer containers in the storage compartment (this happens if the first sortation for an item’s pickup location being the final destination and if the pickup location is transfer delivery/indeterminate point)
send, to at least one user-device for display associated with a sorter, a second indication to sort, using a second sortation process, each sorted item based on the delivery route, without regard to the status of the first sortation process; (Gupta ¶0081 disclosing shipment sets may be picked such that adjacent shipments sets on the final delivery route will be included in the same transfer container; ¶0087, ¶0093, ¶0096, ¶0134 disclosing instructions being provided via display screen; ¶0025 disclosing the 
 receive, from at least one user-device, a second input related to a status of the second sortation process; (Gupta ¶0093 disclosing that as a part of consolidating items into a delivery container, an image capture device that contains the delivery container in which consolidation occurs may be used to confirm and record the consolidation of items into the existing delivery container; ¶0048 disclosing a presence detection sensors being utilized when placing items, delivery containers, and/or transfer containers in the storage compartment (this happens if the first sortation for an item’s pickup location being the final)
receive, from at least one user-device, a third input comprising information associated with at least one of the order identifier or the container identifier;  (Gupta ¶0025 disclosing the delivery container unique identifier that is input via the agent by scanning (input) the barcode of the container and the barcode or identifier of the picked item as it is placed into the container; ¶0036 discloses a scanner  as an input device; ¶0083 also discloses a scanner as an input device and the option of manually inputting the code)

Gupta in view of Rotman discloses the following limitation(s):
generate an order identifier based on a received customer order, the order comprising a plurality of items, wherein the plurality of items comprise items for urgent delivery and items for normal delivery; 
urgency of need and whether ground delivery (standard) is required). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta to include that the plurality of items comprise items for urgent delivery and items for normal delivery as taught by Rotman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in order to offer delivery of items within various pre-determined time windows (see ¶0011 of Rotman).

Gupta in view of Rotman further in view of Lee discloses the following limitation(s):
determining a promised delivery time for each item of the plurality of items, based on whether the item is for urgent delivery or for normal delivery, wherein determining the promised delivery time for each item of the plurality of items further 
Gupta in view of Rotman, as disclosed in the limitation above, discloses determining a delivery time for each of the plurality of items based on whether the item is for urgent delivery or normal delivery (¶0035 disclosing different shipping options of the items based on information such as whether the items should be shipped overnight due to perishability or urgency of need). The combination does not disclose, however, that determining the promised delivery time for each item of the plurality of items further comprises determining a network-wide expected demand for each item of the plurality of items. Lee discloses this limitation: (Lee Col. 2, Ln. 11-19 disclosing estimating a ship date profile for a business which includes simulating a plurality of dynamic events to estimate the ship date profile (e.g. an expected ship date profile; these dynamic events include the demand forecast for the items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman to include determining the promised delivery time for each item of the plurality of items further comprises determining a network-wide expected demand for each item of the plurality of items as taught by Lee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman in order to provide an efficient and effective method for estimating a ship date profile for a business (see Col. 3, Ln. 60-61 of Rotman).

Gupta in view of Rotman further in view of Lee further in view of Gil discloses the following limitation(s):
determine, based on the order identifier and the promised delivery time for each item, a storage container associated with each item, a container identifier associated with each container and a delivery route; 
Gupta discloses determining based on order identifier, a storage container associated with each item and a container identifier associated with the item and delivery route, but does not explicitly include that the determination is also based on a promised delivery time for each item. Gil discloses this limitation: (Gil ¶0106 disclosing that the system determines the appropriate position of placement in the sort location based on a variety of factors, for example, an asset designated for expedited handling; ¶0097 further discloses that a sort location may include a cargo container, pallets, areas in bins, etc.; ¶0116 disclosing the sort location identifier and the sort location being determined also based on service level (urgent/expedited delivery, standard/ground shipping, [next day, second day, 3 day being the delivery times) etc.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include that the determination of a storage container is also based on a promised delivery time for each item as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman further in view of Lee in order to determine the appropriate position for placement of the asset within the sort location (see ¶0106 of Gil).

store, in a mapping table, an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier and the promised delivery time for each item; -2-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000 
Gupta discloses storing in a mapping table an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier (Gupta ¶0025 disclosing the delivery container may include a unique identifier to enable tracking and identification of the delivery container and association of items placed in the delivery container; an agent within a materials handling facility may scan the barcode of the delivery container and scan a barcode or identifier of the picked item as the item is placed into the delivery container; scanning of the delivery container and the picked item results in the item being associated with and tracked with the delivery container; for delivery containers that are segmented or otherwise include division points, those segments may include a unique identifier and as items are placed in the delivery container they may be associated with a specific location or segment within the delivery container by scanning the identifier of the segment). Gupta does not explicitly disclose storing in a mapping table an association between the above mentioned elements and the promised delivery time for each item. Gil discloses this limitation: (Gil ¶0138 disclosing that the items are associated with an identifier, sort location identifier (container identifier, and the service level (promised delivery time, i.e. same day, second day air, etc.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include storing in a mapping table an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier and the promised 

correlate the order identifier to the container identifier using the mapping table, wherein the mapping table comprises a list of each item of the plurality of items of the customer order mapped with the container identifier based on the order identifier; 
Gupta discloses correlating the order identifier to the container using the mapping table (Gupta ¶0025 disclosing the delivery container may include a unique identifier to enable tracking and identification of the delivery container and association of items placed in the delivery container; an agent within a materials handling facility may scan the barcode of the delivery container and scan a barcode or identifier of the picked item as the item is placed into the delivery container; scanning of the delivery container and the picked item results in the item being associated with and tracked with the delivery container). Gupta does not explicitly disclose that the mapping table comprises a list of each item of the plurality of items of the customer order mapped with the container identifier based on the order identifier. Gil discloses this limitation (Gil ¶0126 disclosing linking and associating the asset identifier data and sort location identifier data corresponding to the sort location at which the asset is deposited, the matching module may receive the asset and location data/identifier and associate these in the database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to 

compare the order identifier with the container identifier after the second sortation process; -3-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000determine that there is a mismatch between the order identifier and the container identifier; 
Gupta discloses an order identifier and container identifier and associating the order and container identifier. Gupta in view of Rotman further in view of Lee does not explicitly disclose compare the order identifier with the container identifier after the second sortation process; determine that there is a mismatch between the order identifier and the container identifier. Gil discloses this limitation: (Gil ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data and transmits the information to the user device; the user may then transport the asset to another sort location; see also ¶0097 disclosing that the sort location may include a cargo container, identified areas with bins, pallets, etc.; Gil ¶0122 disclosing the matching module receiving the asset identifier data from the acquisition module and/or sort location module, the device may transmit asset identity data and sort location identity data to the matching module to determine whether the device is proximate to the sort location for the asset; ¶0123 disclosing the proximate sort 

detect that an exception event has occurred in the second sortation process based on the comparison and the mismatch, wherein the exception event is triggered upon detecting: receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier, wherein the unrelated container identifier excludes an item associated with the invoice identifier;
Gupta discloses an order identifier and container identifier and associating the order and container identifier. Gupta in view of Rotman further in view of Lee does not explicitly disclose detecting that an exception event has occurred in the second sortation process based on the comparison and the mismatch, wherein the exception event is triggered upon detecting: (Gil ¶0034 discloses the user scanning a barcode on the package and moving that package to the appropriate sort location; ¶0035 disclosing the augmented reality scanners may recognize a portion of the package associated with the package and display a sort instruction (the sort location may have a corresponding marker that may be identified by the augmented reality scanners (¶0036)); once the sort employee beings moving the package toward a sort location, the augmented reality system facilitates identification of and movement to the appropriate sort location of the package; ¶0154 disclosing in the event that the user device (linked with the asset identifier data) is located proximate to an incorrect sort location, the user may be required to re-scan the indicia associated with the asset and re-sort the item or asset (the asset is co-located/transported with the device, therefore the location of the device in the wrong location indicates the asset that it is located with being in the wrong location); ¶0123 disclosing the proximate sort location may be indicative of the identity of the sort location (data may comprise the unique sort location identifier; ¶0097 discloses that sort locations may include cargo containers, bins, etc.; ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data and transmits the information to the user device; the user may then transport the asset to another sort location; ¶0122 disclosing the matching module receiving the asset identifier data from the acquisition module and/or sort location module, the device may transmit asset identity data and sort location identity data to the matching module to determine whether the device is proximate to the sort location for the asset; ¶0123 disclosing the proximate sort location may be indicative of the identity of the sort location (data may comprise the unique sort location identifier)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include detecting that an exception event has occurred in the second sortation process based on the comparison and the mismatch, wherein the exception event is triggered upon detecting: receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier, wherein the unrelated container identifier excludes an item associated with the invoice identifier as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman further in view of Lee in order to determine the appropriate position for placement of the asset within the sort location (see ¶0106 of Gil).

upon triggering the exception event: sending, to at least one user-device, an indication to re-sort one or more item of the plurality of items based on the detected mismatch between the order identifier and the container identifier;
Gupta discloses an order identifier and container identifier and associating the order and container identifier. Gupta in view of Rotman further in view of Lee does not explicitly disclose upon triggering the exception event: sending, to at least one user-device, an indication to re-sort one or more item of the plurality of items based on the detected mismatch between the order identifier and the container identifier. Gil discloses this limitation: (Gil ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives 

and setting of[f] an alarm, via the at least one user-device, when the indication is received by the at least one user-device.  
Gupta discloses an order identifier and container identifier and associating the order and container identifier. Gupta in view of Rotman further in view of Lee does not explicitly disclose setting of[f] an alarm, via the at least one user-device, when the indication is received by the at least one user-device. Gil discloses this limitation: (Gil ¶0128 disclosing the notification module causes one or more alerts in order to notify the user whether the asset should be deposited in 

Claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

Claim 4: The system of claim 1, 
While Gupta in view of Rotman further in view of Lee discloses sorting the plurality of items into their respective delivery containers, the reference combination does not explicitly disclose sending information associated with the detected exception event to a display device separate from the at least one user-devices for display. Gil does:
wherein the processor is further configured to send information associated with the detected exception event to a display device separate from the at least one user-devices for display. (Gil ¶0163 disclosing the location device transmitting asset identifier info  and whether the sort location associated with the location device is the appropriate sort location for the asset; ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data (device separate from user device); the user may then transport the asset to another sort location; see also ¶0097 disclosing that the sort location may include a cargo container, identified areas with bins, pallets, etc.; see also ¶0097 disclosing that the sort location may include a cargo container, identified areas with bins, pallets, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include the processor is further configured to send information associated with the detected exception event to a display device separate from the at least one user-devices for display as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman further in view of Lee in order to determine the appropriate position for placement of the asset within the sort location (see ¶0106 of Gil).

Claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The system of claim 4, 
Gupta in view of Rotman further in view of Lee, while disclosing associating orders/items with containers in the sortation process, is silent as to a detected exception event being in real time, Gil discloses this limitation:
wherein the information associated with the detected exception event comprises a cause for the exceptional event real time. (Gil ¶0149 disclosing the device receiving sort location data, asset identifier data in a real-time manner)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include that the information associated with the detected exception event comprises a cause for the exceptional event real time as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman further in view of Lee in order to determine the appropriate position for placement of the asset within the sort location (see ¶0106 of Gil).

Claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The system of claim 1, 

wherein the processor is further configured to detect successful completion of the second sortation process and generating a status update. (Gil ¶0125 disclosing the asset identifier data may be updated to reflect the link between the asset identifier data and sort location identifier data (the sort location identifier data may be updated to reflect) in response to a triggering event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include the processor is further configured to detect successful completion of the second sortation process and generating a status update as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman further in view of Lee in order to determine the appropriate position for placement of the asset within the sort location (see ¶0106 of Gil).

Claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The system of claim 6, 

further wherein the processor is further configured to send information associated with the updated status to a display device separate from the at least one user-devices for display. (Gil ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data (device separate from user device); ¶0125 disclosing the asset identifier data may be updated to reflect the link between the asset identifier data and sort location identifier data (the sort location identifier data may be updated to reflect) in response to a triggering event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include the processor is further configured to send information associated with the updated status to a display device separate from the at least one user-devices for display as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gupta in view of Rotman further in view of Lee in order to determine the appropriate position for placement of the asset within the sort location (see ¶0106 of Gil).

Claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 8: The system of claim 6, 
Gupta in view of Rotman further in view of Lee discloses associating the items with the container based via container and item identifiers, however the reference combination does not explicitly disclose that the processor is further configured to delete the mapping between each item of the plurality of items of the customer order with the container identifier based on the order identifier upon successful completion of the second sortation process. Gil does:
further, wherein the processor is further configured to delete the mapping between each item of the plurality of items of the customer order with the container identifier based on the order identifier upon successful completion of the second sortation process. (Gil ¶0125 disclosing the asset identifier data may be updated to reflect the link between the asset identifier data and sort location identifier data (the sort location identifier data may be updated to reflect) in response to a triggering event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupta in view of Rotman further in view of Lee to include the processor is further configured to delete the mapping between each item of the plurality of items of the customer order with the container identifier based on the order identifier upon successful completion of the second sortation process as taught by Gil. One of ordinary skill in the art before the effective filing date of the claimed invention would have 

Claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628